DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interference
Applicant has suggested an interference pursuant to 37 CFR 41.202(a) in a communication filed 9/16/2019.
Applicant failed to provide a claim chart comparing at least one claim of each party corresponding to the count.  See 37 CFR 41.202(a)(3) and MPEP § 2304.02(c).
Applicant failed to provide a detailed explanation as to why applicant will prevail on priority.  See 37 CFR 41.202(a)(4), (a)(6), (d) and MPEP § 2304.02(c).
Claims 11-34 have been added in a communication filed on 9/16/2019 to provoke an interference.  Applicant failed to provide a claim chart showing the written description for each claim in the applicant’s specification.  See 37 CFR 41.202(a)(5) and MPEP § 2304.02(d).

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 11/1/2019 (1 page), 11/1/2019 (10 pages), 3/6/2020 (2 pages), and 9/13/2021 (3 pages) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species II (FIG. 4A) in the reply filed on 9/13/2021 is acknowledged. Claims 11-37 are currently pending.
The Office further acknowledges two sets of claims, a first set (claims 11-34) directed to the suggested interference (see above) and a second set (claims 35-37) directed to an allowable set of claims. If applicant desires to pursue an interference proceeding involving the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-22 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 11, the limitation “wherein in the system, an approximately closed circuit is one of present or can be generated, which interconnects the pump, the auxiliary line, the drainage line and the fluid collection container and through which air or a liquid can be pumped from the pump through the auxiliary line and the drainage line into the fluid collection container, in order to clean the drainage line, wherein the auxiliary line is usable for flushing the drainage hose, and wherein the drainage line and the auxiliary line end in a common catheter” introduces new matter as the emphasized portions are not explicitly found in the disclosure. FIG. 4A shows the drainage line 146 and the auxiliary line 166 being in close communication under the wound dressing 124. 

    PNG
    media_image1.png
    654
    827
    media_image1.png
    Greyscale

The specification in paragraph [0054] discloses:
“one or more of the tubing 146 and 166 may be connected to the wound dressing 124 through a port or ports integrally formed or otherwise attached to the wound cover.” 
The specification in paragraph [0060] discloses: 
“With valve 162 open and a valve 168 closed, positive pressure or air within the air reservoir 160 can be transferred from the air reservoir 160 to the volume beneath the wound dressing 124, so as to decrease the level of reduced pressure within the dressing from point 2B to point 2C. Consequently, air will be caused to fill the conduit 146 up to the valve 168, causing the level of reduced pressure within that portion of the conduit 146 to be decreased to point 2C.”
Although the specification suggests that wherein in the system, an approximately closed circuit is one of present or can be generated, which interconnects the pump 130, the auxiliary a liquid can be pumped from the pump through the auxiliary line and the drainage line into the fluid collection container. The specification further fails to disclose or suggest air or a liquid can be pumped from the pump through the auxiliary line and the drainage line into the fluid collection container, in order to clean the drainage line, wherein the auxiliary line is usable for flushing the drainage hose (emphasis provided). The specification in paragraph [0060] suggests that the auxiliary line 166 can provide air into the drainage line 146 for the purpose of decreasing the level of reduced pressure within that portion of the drainage line 146. Thus, based on the disclosure of applicant’s invention, the auxiliary line is not intended to be used for flushing the drainage [line]. Furthermore, applicant fails to disclose wherein the drainage line and the auxiliary line end in a common catheter. Note that the disclosed port or ports in paragraph [0054] are not equivalent structures to a common catheter.
In claims 12-14, the limitation “two-way valve” introduces new matter as it is not explicitly found in the disclosure. Claims 13-14 define the two-way valve by reciting “wherein the two-way valve has a first position, in which the connection between pump and auxiliary line is interrupted, such that air aspirated through the pump is released into the environment and the circuit is open” and “wherein the two-way valve has a second position, in which the connection between pump and auxiliary line is closed and the circuit is closed.” The drawings and specification disclose a plurality of valves 162, 164, 167, and 168 (FIG. 4A). However, none of these valves are two-way valves, i.e., having one inlet and two outlets that can be connected optionally and alternately to the inlet (see Col 5:7-50 of U.S. Patent 10,076,592).
In claim 19, the limitations “wherein the drainage line and the auxiliary line end in a common catheter,” “a connection between the pump and the auxiliary line is established through which air or a liquid flows from the pump through the auxiliary line,” and “as a result of which this air or the liquid is pumped through the drainage line into the fluid collection container, as a 
In claim 20, the limitation “wherein the pump is stopped after the drainage line has been cleaned” introduces new matter as it is not explicitly found in the disclosure.
In claims 25-26, the limitations “wherein the valve has a first position, in which the connection between pump and auxiliary line is interrupted, such that air aspirated through the pump is released into the environment and the circuit is open” and “wherein the valve has a second position, in which the connection between pump and auxiliary line is closed and the circuit is closed” introduce new matter as they are not explicitly found in the disclosure. The combination of these claims describes a valve functioning as a two-way valve. The drawings and specification disclose a plurality of valves 162, 164, 167, and 168 (FIG. 4A). However, none of these valves are two-way valves, i.e., having one inlet and two outlets that can be connected optionally and alternately to the inlet (see Col 5:7-50 of U.S. Patent 10,076,592).

Priority
To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP 2163.05. In this case, the limitations of claims 11-22 and 25-26 as discussed above in the 35 U.S.C. 112, first paragraph, rejections are 
Claims 23-24 and 27-37 are supported in the originally filed disclosure and are entitled to an earlier priority date, specifically the filing date under 35 U.S.C. 119, 120, 365, or 386 of PCT/US2009/030497, filed on 01/08/2009.
Claims 35-36 are supported in the originally filed disclosure and are entitled to an earlier priority date, specifically the filing date under 35 U.S.C. 119, 120, 365, or 386 of U.S. Provisional Application No. 61/019,819, filed on 01/08/2008.
Claim 37 is supported in the originally filed disclosure and is entitled to an earlier priority date, specifically the filing date under 35 U.S.C. 119, 120, 365, or 386 of PCT/US2009/030497, filed on 01/08/2009.

Claim Objections
Claims 35 and 37 are objected to because of the following informality:
In claim 35 lines 1-2, “An apparatus for operating a negative pressure wound therapy apparatus, the apparatus comprising:” should be changed to --A negative pressure wound therapy apparatus comprising:--.
In claim 37 line 1, “The method” should be changed to --The apparatus--.
Appropriate corrections are required.

Allowable Subject Matter
Claims 23-24 and 27-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 23-24 and 27-34, the closest prior art of record Blott et al. (WO 2004/037334 Al) and Wagner (US 5,738,656) fail to teach, suggest or render obvious the air can be pumped from the pump through the second conduit and the drainage conduit into the 
Regarding claims 35-37, although negative pressure wound therapy apparatuses comprising a negative pressure source configured to provide a reduced pressure to a wound covered by a wound dressing; a temperature sensor configured to monitor a temperature at the wound, the sensor configured to be positioned at least partly in the wound or the wound dressing or positioned adjacent to the wound dressing; and a controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious the controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values according at least to the temperature at the wound measured by the temperature sensor (emphasis provided), in combination with the other limitations of independent claim 35.
US 2004/0073151 (Weston) and US 2010/0057025 (Aicher) are the closest prior art of record. Both teach negative pressure wound therapy apparatuses comprising a negative pressure source configured to provide a reduced pressure to a wound covered by a wound dressing; a temperature sensor configured to monitor a temperature at the wound, the sensor configured to be positioned at least partly in the wound or the wound dressing or positioned adjacent to the wound dressing; and a controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values (see paras 0066-0067 and 0081-0083 of Weston and paras 0061 and 0064 and FIG.7a of Aicher). However, neither Weston nor Aicher teaches the controller configured to adjust a pressure provided by the negative pressure source by controlling the negative pressure source to cycle the reduced pressure between two different negative pressure values according at least to the temperature at the wound measured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/Joshua Lee/Primary Examiner, Art Unit 3784